Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0351854 A1)(“Cho”) in view of Li et al (US 2016/0365392 A1)(“Li”).
Cho discloses a display panel (Fig. 2 and para. 0016) including

A passivation layer 120 (para. 0038) and an organic planarization 162 (para. 0047) layer on the substrate.
Silicon oxide layer 120, and OLED device layer on the planarization layer 162 (Fig. 2 and Fig. 3 and para. 0038 and 0047 discloses the silicon oxide layer and the OLED device, the OLED device includes layers in feature 210 of Fig. 2, are on the planarization layer, the planarization layer is layer 162 as stated above, and a feature of  a fuzz surface and a photonic crystal structure shown in Fig. 3 in combination with layer 191 shown in Fig. 2, as Cho discloses nanostructures 190 formed in the material in layer 191 (para. 0072 and 0074 and Fig. 3), which is a meta-material and may be an oxide layer (para. 0072 and 0074), and the nanostructures correspond to a fuzz surface (Fig. 3 and para. 0072 and 0074),  material of the SiOx layer includes a plurality of SiOx portions in consecutive arrangement as seen in Fig. 2, the portions are consecutively in the horizontal direction .
         Cho is silent with respect to the formed by portions being of the materials of the SiNx above the second SiOx portions and silicon nitride layer.
          Li, in the same field of endeavor of OLED with photonic crystal structure (Abstract and Fig. 1), discloses a passivation layer 300 above the TFT assembly (para. 0165) and a pixel definition layer 400 above the passivation layer 300 (para. 0165- 0166) the layer 400 is a resin material (para. 0100), which satisfies the limitation of an organic planarization layer.  Li also discloses that the photonic nanostructures may be formed by silicon nitride (para. 0189), which is a disclosure that the insulation layer from which the photonic crystal is formed is silicon nitride .
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the materials disclosed by Li in the display disclosed by Cho because Li discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
               Re claim 2:  Cho discloses the second SiOx portions are disposed in a light emitting area of the OLED device layer, as Cho discloses in combining Fig. 2 and Fig. 3 that the nanostructures are disposed in the light emitting area of the OLED device layer .
        Re claim 3: Cho discloses  the first SiOx portions have a thickness of 800 to 1200 angstroms, as Cho discloses a thickness of 10 to 200 nm, which is 100 to 2000 angstroms, and overlaps the recited range, therefore the recited range is obvious (MPEP 2144.05).
        Re claim 4:  The combination of Cho and Li discloses the SiNx layer has a thickness of 800 to 1200 angstroms, as Li discloses a thickness of 100 nm, which is 1000 angstroms, as Li discloses the layer 300 may be silicon nitride, as  Li also discloses that the photonic nanostructures may be formed by silicon nitride (para. 0189), which is a disclosure that the insulation layer from which the photonic crystal is formed is silicon nitride , which Li discloses the layer of insulation material of the layer may be of a thickness of 100 nm (para. 0079) which is within the recited range and anticipates the recited range (MPEP 2131.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Li with the method disclosed by Cho in order to obtain the benefit of improved resolution in display disclosed by Li (para 0037).
  

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0351854 A1)(“Cho”) in view of Li et al (US 2016/0365392 A1)(“Li”) and of Wolk et al (US 2014/0021492 A1)(“Wolk”).
Cho discloses
 (S1) providing a TFT substrate A TFT array substrate  111 (para. 0036 and Fig. 2 )
Forming a passivation layer 120 (para. 0038) and an organic planarization 162 (para. 0047) layer on the substrate.
(S2: forming  the silicon oxide layer, and OLED device layer on the planarization layer (Fig. 2 and Fig. 3 and para. 0038 and 0047 discloses the silicon oxide layer and the OLED device are on the planarization layer 162 ,
a photonic crystal structure shown in Fig. 3 in combination with layer 191 shown in Fig. 2, as Cho discloses nanostructures 190 formed in the material in layer 191 (para. 0072 and 0074 and Fig. 3), which is a meta-material and may be an oxide layer (para. 0072 and 0074), and the nanostructures correspond to a fuzz surface (Fig. 3 and para. 0072 and 0074),  
have a fuzz surface and a photonic crystal structure, as Cho discloses nanostructures 190 formed in the material in layer 191 (para. 0072 and 0074 and Fig. 3), which is a meta-material and may be an oxide layer (para. 0072 and 0074), and the nanostructures correspond to a fuzz surface (Fig. 3 and para. 0072 and 0074),  material of the SiOx layer includes a plurality of SiOx portions in consecutive arrangement as seen in Fig. 2, the portions are consecutively in the horizontal direction .
       Cho is silent with respect to bombarding  the SiOx layer so that film portions are transferred to empty portions to form second SiOx portions and with respect to a mask to form the openings between the photonic crystal or fuzz surface structures, and 
         Cho is also  silent with respect to the formed by portions being of the materials of the SiNx above the second SiOx portions and silicon nitride layer.
          Li, in the same field of endeavor of OLED with photonic crystal structure (Abstract and Fig. 1), discloses a passivation layer 300 above the TFT assembly (para. 0165) and a pixel definition layer 400 above the passivation layer 300 (para. 0166) .  Li also discloses that it is conventional to use a mask and 
           Wolk, in the same field of endeavor of etching nanostructured  structures in film layers (para. 0030), discloses that plasma etching results includes bombardment of the material that is to be removed (para. 0057).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the materials disclosed by Li in the display disclosed by Cho because Li discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the photonic crystal or fuzz surface structures using a mask as disclosed by Li in the method disclosed by Cho because Li discloses that using a mask and conventional lithographic processes is conventional in the forming of photonic crystal structures, which is a disclosure that the using of a mask and conventional lithographic processes is of art recognized suitability for an intended purpose (MPEP 2144.07). 
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a dry etching method as disclosed by Li in the method disclosed by Cho in order to avoid damage that could result from a wet etching method.
                Wolk supports that the plasma removal method inherently bombards the surface to be etched.
S3:  Cho in view of Li and of Wolk discloses the bombardment causes the movement of material in the etching of the material (para. 0057).
Step (S4);           Cho is silent with respect to the formed by portions being of the materials of the SiNx above the second SiOx portions and silicon nitride layer.
          Li, in the same field of endeavor of OLED with photonic crystal structure (Abstract and Fig. 1), discloses a passivation layer 300 above the TFT assembly (para. 0165) and a pixel definition layer 400 
Step (S5):  The combination of Cho and Li and Wolk discloses forming an OLED device layer on the SiNx layer, as Cho discloses forming  the OLED emitting layers which are included in the OLED layers 210 (Fig. 2 and para. 0051).  
       Re claim 6:     Cho discloses the second SiOx portions are disposed in a light emitting area of the OLED device layer, as Cho discloses in combining Fig. 2 and Fig. 3 that the nanostructures are disposed in the light emitting area of the OLED device layer, as layer 181, which includes the nanostructures 190 (Fig. 3) in Fig. 2 is in area corresponding to light emitting area, and in other areas layer 181 is absent.
            Re claim 8:  The combination of Cho and Li and Wolk discloses silicon etched by plasma of a combination of oxygen and argon, as Wolk discloses oxygen and argon plasma in the etching of silicon oxide (para. 0059-0060).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the etchants disclosed by Wolk with the method disclosed by Cho and Li because Wolk discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Allowable Subject Matter
Claims  7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895